Citation Nr: 0519730	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  01-07 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1974 to 
October 1975.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA), North Little Rock, 
Arkansas, regional office (RO).

Pursuant to 38 C.F.R. § 19.9(a)(2) (2002), which was then in 
effect, the Board undertook development of the veteran's 
claim in February 2003.  Pursuant to that development, the 
veteran underwent a VA examination in June 2003 and 
additional service medical records were obtained.

In October 2003, the Board remanded the case to the RO for 
initial consideration of the obtained evidence.  
Subsequently, a January 2004 rating action continued the 
prior denial.

In a May 2004 decision, the Board denied the veteran's claim.  
The veteran appealed, and in March 2005, the United States 
Court of Appeals for Veterans Claims (the Court) vacated the 
Board's decision and remanded the case for readjudication in 
accordance with the Joint Motion for Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2004).  This law eliminated the concept 
of a well- grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).

The claims folder does not contain a VCAA letter specifically 
addressing the issue on appeal, and the veteran has not been 
notified of the evidence he needed to supply and what VA 
would do in order to assist him with his claim under 
Quartuccio, supra.

The Joint Motion noted that the report of the June 2003 VA 
examination of the veteran specifically addressed only 
whether the veteran could have been infected due to needle 
sticks with IVs, and did not fully address the veteran's 
contentions that he may have been exposed to hepatitis C 
during service through "multiple immunizations with air 
injection guns and needle sticks other than hospital IVs."  
A VA treating physician's statement dated in August 2001 had 
noted: 

...histological appearance typical with 
an hcv infection of around 20-25 years 
(cirrhosis for 10-15 years with hepatitis 
incubation of 10 years prior to 
cirrhosis/total 20-25 years). he gives a 
hx of a military related injury with 
prolonged hospitalization with multiple 
needle sticks during this time period.  
Also during his military tour, he 
received multiple immunizations with air 
injection guns which were done under less 
than sterile conditions.  It is likely as 
not that this hcv was contracted during 
his military tour based on the history of 
hcv correlating with the 
histopathological diagnoses.

The Board is of the opinion that the claims folder should be 
returned to the examiner who conducted the June 2003 
examination for clarification of his opinion as to causation, 
and for a supplemental opinion addressing the specific 
language of the private physician's opinion dated in August 
2001.

Accordingly, the case is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied. 
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate his 
claim for entitlement to service 
connection for hepatitis C.

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable efforts 
to obtain relevant records not in the 
custody of a Federal department or agency 
and will make as many requests as are 
necessary to obtain relevant records from 
a Federal department; and

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.

2.  The RO should return the claims folder 
to the VA examiner who conducted the June 
12, 2003, liver, gall bladder, and 
pancreas examination of the veteran.  The 
examiner should be requested to review his 
June 2003 examination report and the 
August 2001 VA physician's statement 
summarized above, and prepare an addendum 
opinion addressing whether there is a 50 
percent probability or greater that 
hepatitis C had its onset during service 
or is attributable to the veteran's period 
of service in 1974 and 1975.  The examiner 
should reconcile any conclusions with the 
veteran's service medical records, and 
most importantly, specifically address the 
veteran's contentions that he contracted 
hepatitis C during service through 
"multiple immunizations with air 
injection guns and needle sticks other 
than hospital IVs."  As the Joint Remand 
pointed out, the veteran is not competent 
to state whether or not needles used were 
sterile, but he is competent to describe 
the hospital environs as he observed them.  
The examiner should identify the 
information on which any opinion is based, 
and the examiner should offer a complete 
rationale for any opinion provided.  

3.  Thereafter, the RO should readjudicate 
the veteran's claim for entitlement to 
service connection for hepatitis C.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


